Appendix 2: CONTRACT

e
i

Ne
Contract on the Investment of Rubber and Agro-indusiy Plantation betwoen MAFF and KHAOU CHELY
tr rn Ratton acen MATT and KHAOL COG

KINGDOM OF CAMBODIA

NATION RELIGION KING
ROOD RE

CONTRACT
On

THE INVESTMENT OF RUBBER AND AGRO-INDUSTRY PLANTATION

- The request of company dated 14 December , 2006.
Law on Investment of the Kingdom of Cambodia promulgated by Royal Krom No.

03/80W/94dated 05 August, 1994, and Law on Amendment of Law on Investment of

the Kingdom of Cambodia promulgated by Royal Krom No. 983/1N8/0303/009

dated 24 March, 2003
- Land Law promulgated by Royal Krom No, Shi/11#/0801114,dated 30 August,

2001
- Sub Degree No. 17 H8[fi.Ufi dated 07 April, 2000 on Organization and Function of

the Ministry of Agriculture, Forestry and Fisheries.

Sub Degree No, 146 H8[fi.tIni dated 27 December, 2007 on Economic Land

Concession,
Sub Degree No. 111 H9[fi,Uf dated 27 September, 2005 on Implementation of the

Amendment of the Law on Investment of the Kingdom of Cambodia
Letter No. 1459 fufilN dated 03 October, 2007 of the Office of Council of

Ministers.
~ Delegate of full Power No, 127 NLU dated 19 October, 2007 of the Royal

Government of Cambodia,

Result of Field Study of the Economic Land Concession No 030 §.fi.2 on 22

September, 2008.
+ Letter No, 1588/08 dated 20 June 2008 of the Council fe

Cambodia (CDC)

This contract made on the date of...

FIDH - Cambodia - Land Cleared for Rubber Rights Bulldozed / 57
Between

Royal Government of Cambodia represented by H.E CHAN SARUN, Minister of the
inistry of Agriculture, Forestry and Fisheries, located at building No. 200,-Preah Norodom
ulevard, Phnom Penh, Kingdom of Cambodia. Telephone: (855) 23 217 320, holding of

account No..... with the National Bank of Cambodia, and hereafter

ferred to as "Party A".

And

KHAOU CHULY DEVELOPMENT Co; Ltd (K C D) located at office building No.
62a, Prash Norodom Blvd, Sangkat CheyChomnach , Khan Don Penh, Phnom Penh, Cambodia,
Telephone: (B55) 12 812 465 and, 016 710 888, holding of bank account No.0) 0-12-10-038779-9
| within the CAMBODIAN PUBLIC Bank and represented by Mr. KHAOU PHALLABOTH, Director
' of the Company, Nationality: Chinese, hereafter referred to as "Party B". ‘

Pursuant to:

In accordance with the Rectangular Strategy of the Royal Government of Cambodia, the
"Party A" has the objective to promote the investment on agro-industry sector and considered
that the "Party B" has ability and techniques with aiming to invest on agro-industry sector, the
"Party A" agrees to grant concession land where located in, Pech chanda District,
Mondoulkiri province to the "Party B" for investment of Rubber and Agro-Industry plantation
development.

After critical discussion, the two parties have agreed to sign on this contract with respect to
the contents of the articles stated as follows:

ARTICLE 1: LOCATION, PURPOSE, AND LAND USE OF ECONOMIC LAND
CONCESSION

1,1 Location:

The size of the concession land to be granted to the "Party B” to invest in Rubber and Agro-
Industry Plantation covered with a total area of 2.386 hectares as indicated on the location
map attached which certified by the Local and Provincial Authorities. This map is annexed to
this contract and hereafter referred to as "Location". The geographical coordinates are given
below:

X : 767652 Y¥ : 1390777
X : 769607 Y : 1390780
X : 769608 Y : 1388841
X : 770673 Y ; 1388851
X : 770663 Y : 1383997
X: 770009 Y : 1384000
X : 770013 Y + 1383024
X : 766505 ¥ : 1382993

1.2 Purpose for Granting Economic Land Concession
The purpose of the Party "A" in granting economic land concessiol

Contact on the Investment of Rubber and Agro-Industey Plantation between MAFF and KUAOU CHI
(KCD)

58 / Cambodia - Land Cleared for Rubber Rights Bulldozed - FIDH
exploit, produce and carry out operation as follows:

- Main production: Plantation of Rubber plantation;
- Secondary production: Other industrial crops production.
- Construction: Construction of rubber processing plant, wood

processing plant to process the trees planted, and
develop infrastructure to support production and
plantation development.

1.3 Land Utilization for Economic Land Concession

After signing the contract, Party "B" must prepare the master plan and submit to the Party
"A" for review and approval not later than 03 (Three) months and after the two Parties have
completely fulfill the responsibilities as stated in Article 2. The preparation of master plan,
Party "B" sball use the land where allocated by year as follows:

yearl: Tree hundred and eighty six (386) hectares
year2: One thousand (1,000) hectares
year3: One thousand (1,000) hectares

ARTICLE 2: DUTY TO BE FULFILL PRIOR TO GRANT THE LOCATION

The duty of the two Parties stated in this contract shall be carried out unless the main
responsibilities and obligations that the two Parties have to be completely fulfilled, they are
as follows:

- Party "A" and Party "B" shall collaborate with line-ministries and other competent
authorities to conduct the study, field survey in order to clearly identify the location of
the relevant area that the Party "A" has agreed in principle to invest, in consistence
with the contents in this article, within the period of three (03) months after this
contract signed and shall be cut off the areas which are:

e Evergreen forest, semi-evergreen forest, deciduous forest, national cultural
heritages, mine potential, natural conservation, mountains, lakes; and the sites
where to be protected by other laws.

Peacefully uncoordinated with legal land owner, such as the location where
people are living and productive. Meaning that, this permission shall not be
granted the land concession with the size requested and indicated in the
contract to company. For location where is incurred with the above-mentioned
issues (if any), an Inter-ministerial Committee led by Ministry of Agriculture,
Forestry and Fisheries shall conduct investigating and solved the related
problems encountered in order to preciscly identify and ensure that the
investment supporting reforestation has to be carried out on degraded forest
areas and avoiding of cutting anarchically down of evergreepy &€ ate
and deciduous forests, which have economic value,

industrial crops in stead. Meanwhile, if the location c«
development land, the company shail negotiate with milftary de
in order to incorporate that land into the development en

Contract on the {avestment of Rubber and Agro-Industry Plantation berween MAFF and KILAOU CHULY DB!
(KCD)

FIDH - Cambodia - Land Cleared for Rubber Rights Bulldozed / 59
contract to siher

- Completely solve the issues of new-resettlement in accordance with the effective
procedures within the period of not later than one (0 I) year from the date of signing
contract. *

+ State land registration and land classification shall be made on the land areas remained
after reduction within the period of not later than three (03) months after the master
plan to be approved.

- Party "B" shal] prepare preliminary environmental and social impact assessment
document on the land use and development for this concession project and this
document shall be submitted to the Party "A" to review and approve not later than one
(01) year from the date of signing contract.

ARTICLE 3: CONCESSION LAND GRANTING

After the two parties have fully implemented all duties and obligations stated in Article 2, the
Party "A" shall issue an official letter on concession land granting to Party "B" within the
period of not later than sixty (60) days. This letter shall clearly clarify the re-setting of the
size of land that the Party "B" can be utilized by indicating also the areas where cut off
additionally to be consistency with the land area shown in the master plan,

ARTICLE 4: DURATION

This contract validates seventy (70) years effected from the date of issuance of concession
Jand granting letter by Party "A" to Party "B". This period shall not be extended, except the
results coming from the following situation:

a. Extension for completion of remaining works or suspension of the process owing to
the abuse of the contract by the Party "A", or by the actions of the other competent
authorities.

b. Extension for completion of remaining works or suspension of the process awing to
force majeure as stated in the contract leading to the Party "B" could not recover the
costs/expenditure or losses caused by the above situation, including the insurance of
the project for the first concession period.

For the request of concession extension, the Party "B" shal] make a written request to the
Party "A" for continuation of the contract at least one (01) year prior to the expire date of the
contract. Party "B" shall request for conwact extension in case of :

a) Party "B" properly or well performed the contract

b) This land is not allocated for other purpose used by the state

ARTICLE 5: RIGHTS AND OBLIGATIONS OF THE PARTY

5.1- Rights of the Party "A":

P [ioe
In the mandate of this contract, the Party "A" shall have the following’ righ,
ae

+ Monitor and evaluate on the implementation of the obligaflatig

4
Contract on the Lnvesueat of Rubber and Agresiegusiry Plantation besween M4 FF and KIEAQU CHL

(KCD)

60 / Cambodia - Land Cleared for Rubber Rights Bulldozed - FIDH
stated in this contract.
- Require the Party "B" to carry out activities followed the norms and techniques on

cropping in order to increase productivity as well as the social-environmental benefits.
Inspect the quantity and quality of the production prior to market. +

- Extend, suspend, and terminate the contract in accordance with the validated
procedures as stated in the laws and regulations.

- Carry out other works as stated in the laws and regulations.

§.2- Obligations of the Party" A"
In the mandate of the contract and adding to the contents of Articles as stated in.the contract,
the Party "A" shall bear the obligations as follows:

- Facilitate and coordinate with relevant competent line-ministries and institutions as:
well as other local competent authorities to facilitate the Party Be i

«Successfully carry out business operation;
© Receive investment incentives in accordance with the existing laws
and regulations.

- Review and approve or make amendment on the master plan within the period of not
later than one (01) month after receiving the mater plan from the Party "B".

- Provide interventions to the relevant institutions in order to solve the problems
encountered and those who commit offense and violate the rights of Party "B" in
relation of the contract implementation and location use or land grabbing of any part
of the location.

ARTICLE 6: RIGHTS AND OBLIGATIONS OF PARTY "B"

6.1- Rights of the Party "B":

In the mandate of this contract, the Party "B" shall have the rights as follows:
- Transfer to his/her successor in accordance with the effective laws and regulation
allowed. °
- Raise the suggestions or request to the Party "A" for consideration and approval on the
amendment of the Master Plan if considered the amendment shall be providing the
better improvement in project implementation. :
- Collaborate with partners in the investment on this location of the concession land,
with agreement at least thirty (30) days in advance from the Party "A".
- Have the rights in legal mortgaging the economic land concession rights in order to
secure finance for investment, however, this shall be agreed in advance from Party
"A", Party "A" shail have reasonable/proper reasons, if rejected.

6.2- Obligations of the Party "B":

In the mandate of this contract and adding to the contents of Articles as
the Party "B" shall have obligations as follows:

185
Contre! on the Investment of Rubber and Agro-Industry Plantation between MAFF and KHAQU cHULY REM
(KcD)

FIDH - Cambodia - Land Cleared for Rubber Rights Bulldozed / 61
,

Contract on the Investment of Rubber and Agro-lndusiry Plantation benween MAFF and KHAQU CHULY 01 vee

(KCD)

location of planting areas etc. shall be completely prepared within the period of not
later than three (03) months after obtaining the concession land and this master plan
shal] be submitted to Pany "A" for review and approval and it should also be
supported by the relevant technical ministries and institutions, as well as the support
from local authorities and communities. This master plan shall contain of land use
schedule in the concession area, technica] practices and technology used, forest
rehabilitation plan, and economic-financial plan for long-term development (from the
commencement to the final stage of the development in the concession area, ard the
continual period). At the same time, the annual plan shal! be precisely prepared for
annual investment and implementation. Party "B" shall commence the process of
works unless the master plan and annual plan to be approved in advance by the Party
"AY,

Take responsibilities to bear all capital expenses for the investment project in terms of
the development and use of economic concession land, including the expenses for
fulfillment of the duties as stipulated in Article 2 as well.

Strictly respect to the laws and regulations in forced.

Give the rights to the activities of exploration on mining "if any" in the investment
arca. The technical ministries (Ministry of Industry, Mine and Energy and Ministry of
Agriculture, Forestry, and Fisheries) shall conduct critically study and exploration in
advance in the mine overlapping areas. In case of the study found that, any area in the
concession location exited more economic potentials for any sector (between mine and
agriculture investment) then that sector shalj be granted to invest in that areas.

Secure people who are living in the investment zone to get proper benefit from the
investment project, such as the use of infrastructure, road, school, health center and the
creation of job opportunity linking with the investment project, including the
integration of household farmers' production.

Pay taxes in accordance with the laws and regulations imposed,

Pay deposit and fees according to the Article 9 of this contract until the termination of
the contract.

Use local labor force. In the event that Khmer experts are unavailable, the company
has the rights to hire foreign experts to advise and instruct on technical issues related
to the business production as needed and this shall be following the laws and
regulations of the Kingdom of Cambodia.

Consider in improving the livelihood as weil as health and education to its employees;
workers and their families by building the suitable houses, hospitals, temples, schools
and recreation centers,

Carry out of production & business activities as planned such as: land clearance, road
construction, land utilization by respecting the terms and conditions to sustainable
maintain the natural resources of the location and minimize the environmental impact
caused by the production and business operation. ae
Bear responsibility for the protection and conservation of everfs
evergreen forest, and deciduous forest where existed in the c
locations inside the concession land.

As said in its technical report annexed to this contract, the busine dea

62 / Cambodia - Land Cleared for Rubber Rights Bulldozed - FIDH

operation shall be carried out as planned on the concession land.

~ Facilitate and coordinate with the Party "A" and relevant institutions in monitoring and

evaluation of its operation regarding on the environmental impact assessment.
Party “B" shall improve its operation in according to the guidance/adyices from the
Party "A" and relevant institutions in the matters related to environmental protection.

+ Prepare semester (06 months) and annual reports on the progress and achievements of

the implementation of investment project and summit those to the Party "A".

ARTICLE 7; CONSTRUCTION PERMITS

Vale

7.2-

Party "B" shall have the rights to develop and carry out al] construction activities on
the investment location by following the steps indicated in the master plan and time
schedule agreed by Party "A" and Ministries concerned. These activities shall be made
in accordance with the laws and regulation in effect in the Kingdom of Cambodia and

. these shall be response to the objectives specified in Article 1 of this contract.

All constructions of infrastructure, such as dams and canals that may affect to the
people and surrounding areas, shall be permitted by Party "A" and/or relevant &
concerned institutions.

ARTICLE 8: RIGHTS ON NATURAL RESOURCES AND HERITAGE

B.1-

8.2.

8.3-

ae on the Investment of Rubber and Agro-Industry Plantation between MAFF and KHAQU CNL
c N

D)

Before clearing the land for planting, the Party "B" shall request permission from
Party "A". For the fogs obtained from land clearance, the Party "B" shall collect and
keep in a specific area and report to the Party “4" so as for the public procurement or
for royalty & fee payment in accordance with the principles and Forestry Law in
effect,

Mine resources and national heritage objects/items existed upper or underground are
the state property, the Party "B" has no rights for management or utilization of these
resources. If the Party "B" discovers mine resources, precious stones, gold or items of
national heritage, either upper or underground, the Party “B" shall terminate the
activities and inform those to Party "A" immediately, In the case that Party "B" does
not cease activities and fail to inform those to Party "A" on time, the Party “B" shall
has to bear all responsibilities that subject to the Laws and Regulations of the
Kingdom of Cambodia. .

In case of the concession land existed mineral resources which would be having highly
economic potentials and those declared and certified by competent agencies, Party "A"
has the rights to cut off partly or wholly these mineral resources’ areas and extract
those from the concession land.

The cultural and historical heritages found in the concession areas shall be kept as
national or state properties or the areas existed of those heritages shall be cut off from
the concession land location.

FIDH ~ Cambodia - Land Cleared for Rubber Rights Bulldozed / 63
ARTICLE 9: DEPOSIT AND FEE

9.1- Deposit Payment

In order to guarantee the execution of this investment project, Party "B" shall | pay a deposit
of USD 10 (ten) US dollar per hectare into the bank account of the Ministry of Agriculture,
Forestry and Fisheries at the National Bank of Cambodia after signing the contract.

Two (02) months after signing this contract, if the Party "B" fails to pay the deposit to the
Party “4” as mentioned above, this contract should be abrogated. End of the period of two
months after provision of concession land location, if the Party "B" does not prepare the
master plan, this contract should also become abrogation and the deposit shall be
automatically returned into national budget.

The above said deposit shall be refunded to Party "B" after completion of the cultivation or
planting activities as planned, which indicated in the master plan.

9.2- Land Fee Payment

- Party "B" shall annually pay the land fee according to the concessionary land rate
defined by the Royal Government of Cambodia and competent institutions through the

letter No, 803 niin dated 31 May 2000 and the fee shalt be re-checked every five (03)

years, The fee shall be annually paid into the national budget through the bank account
number 0102.35-1211T023 at the National Bank of Cambodia before January 31 of
each year. After fee has been paid, the Party "B" shal! send fee receipt to the Party "A"
and the Ministry of Economy and Finance for monitoring purpose.

- Incase of being late of fee payment up to sixty (60) days, the Party “B” shall be fined
two percents (02%) per month on the amount of fee to be paid by each year. The
amount of the penalty payment shall be calculated according to the composed interest
rate formula, .

ARTICLE 10: TRANSFERRING

The Party "B" cannot transfer this contract to the third party, except the Party "B” executed at
Jeast 30% of plantation development and after the evaluation made by Party "A",

The transferring the contract to the third party shall be made through new contract re-signed
by all parties involved to enable that third party takes directly responsibilities with Party "A"
in accordance with the terms and conditions of this contract.

ARTICLE 11: SUSPENSION OF THE CONTRACT

In addition to the rights for guidance, waming to the Party "B" who conducted faults or other
mistakes, the Party "A" shall suspend the implementation of this contract, ia a
the concession location within a specific period. The suspension shall , %
letter to indicate any or all causes specified as follows:

a, Party "B" fails to fulfill any terms and conditions stipulated i
plan or Environmental and Social Impact Assessment (ESI.

eon ‘on the Investment of Rubber and Agro-Industry Plantation bewween MAFF and K]¥AQU CHULY
)

64 / Cambodia - Land Cleared for Rubber Rights Bulldozed - FIDH
b. Disputes occurred with the local people or the third parties related to the rights of
land tenures in parts of the concession land;
c, Legally mining activities that to be considered high economic potentials.
ARTICLE 12: TERMINATION OF THE CONTRACT
The economic land concession contract shall be terminated by any cases that specified as
follows:

a Following the contract duration which stipulated t in the contract;
b. Agreement of both parties;
c. Confiscation of concession land followed by administrative decision: Party

"A* shall unilaterally confiscate the economic concession land from Party

“BOO without any compensation in any case that Party "B" :

« Fails to implement the terms and conditions stipulated in the coritract or
fails to obey any rules and regulations defined by the laws;

e Fails to start implementing the production, exploitation later than 12
(twelve) months after the concession land has been provided;

e Fails to produce or carry out operation later than 12 (twelve) months
without reasonable/appropriate reasons;

« Convert concession land to become the private land;

e Party "B" fails to pay land fee later than 0 1 (one) year counted from the
date to be made payment;

* Transfer the concession land without renewal of the contract with Party
AN

. © Commit mistakes or crimes considered as heavy condition.
The confiscation shall be made through the administrative decision with
reasonable evident and will be informed within 60 (sixty) days. Party "B"
could claim and request to Party "A" to review on decision made within 28
(twenty eight) working days after receiving the decision to confiscate the
concession land. In the case that agreement is not to be reached, Party "B"
has the rights ta complain to the court followed by the procedures defined
by the laws.
d. Based on the court decision to terminate the economic land concession, Party
"A" shall request the court to terminate the contract on economic land
concession in any of the following cases:
¢ Party "B" is in a position of bankruptcy or lost legal characteristic due to
the reason of liquidation or closing of the company;

¢ Party "B" fails to obey any of the obligations stated in the contract after
receiving alert advises or warning by defining the time to B majstakes,
twice respectively. ¢
Party "A" shall deliver the official letter to Party }
eight) working days for Party "B" reacts before suj raat
to the court. i e ez

eG

as ‘on the Investment of Rubber and Agro-Indusiry Plantation between MAFF and KHAOU CHULY.
q )

FIDH - Cambodia - Land Cleared for Rubber Rights Bulldozed / 65
ARTICLE 13: RIGHTS OF PARTY "A" AFTER CONTRACT TERMINATION

In any form after the termination of the contract, the concession land, including all crops
produced in according the master plan that Party "B" Jost investment rights, shall be
transferred 10 Party "A" for management. For the building, infrastructures in condition that
can be utilizable in the location of concession land and also the intellectual property rights
shall be automatically transferred to Party "A" and without compensation.

ARTICLE 14: RESPONSIBILITIES.

14,1 Both parties agree to take responsibilities to fully obey all terms and conditions
stated in this contract from the signing date;

14.2 In all cases of contract termination, even the contract terminated before
contract validity period or at the validity date, there will not be allowed for any
party to evade the obligations for the state/government and third parties’ debts
or other obligations which have been stipulated in this contract;

14.3 In the case that the contract terminated because of fault of Party "B", this party
shall bear responsibilities in accordance with the law and regulations to the
damages of environment, such as forest, and Party "B" must restore and
rehabilitate the forestry, environment to become same condition as before
contract implementation.

ARTICLE 15: PARTIAL INVALIDITY OF THE CONTRACT

If any conditions stated in the articles of this contract are in contradiction with the laws,
invalidity or made ineffective, this case will not nullified to the whole contract. It is
understood that this contract has validity through the validated articles existed. Tlie purpose
of signatory parties in this contract is to agree that any conditions in article considered
invalidity or contradiction with the laws, shall not be implemented. However, the other
articles shall be stil] fully remained validity and effectiveness for implementation.

After any judgment to be made as stated in the above, the signatory parties shall promptly
negotiate for creation of new terms and conditions or new article to replace those for reva-
lidity by the ways that considered being possible to implement with consistency of original
consideration or ideas.

ARTICLE 16: CASES OF FORCE MAJEURE

The failures to fulfill contract obligations of any party shall not be used to benefit
compensations to another party in implementing this contract or shall not be regarded as
abuse of the contract if the failures resulted from force majeure.

The characteristic of force majeure is referred to occurrences of misfortyag Gin oF Soaident
happened out of control and unmanageable for the party affected. Th 1G hdapente”
refers to war, strike, civil unrest, heavy natural calamities occu:
adversely affected to the project operation and/or the continuation of’
In the case that force majeure occurred, party affected from these faci§:

Contact on the Investinent of Rubber and Agio-indusiry Plantation between MAFT and KIZAOU CHUL’
(KCD)

66 / Cambodia - Land Cleared for Rubber Rights Bulldozed - FIDH
party by written within 14 (fourteen) days. The party affected by force majeure has the duty
to convince t the other party for acceptance of the facts and the other party should not reject
the proposal or request without appropriate reasons.

In the case that any party of this contract required using the measures of force majeure by
reasons of inability to fulfill its obligations within 06 (six) months due to the occurrence of
force majeure, each party has the rights to terminate this contract, but this required the party
that wishes to terminate the contract to inform by written in advance to other party.

ARTICLE 17: OBLIGATIONS OF CONTRACT SUCCESSOR

The legal successors of both parties shal! continue to fulfill obligations stated in this contract

ARTICLE 18: AMENDMENT

The initiatives io amendment any article of this contract shall be possibly made if the written
request by any party proposed with mutual agreement by both signatory parties.

ARTICLE 19: PROVISION OF NOTICE

The provision of information or notice to any party shall be made by written in Kamer or
English and this shall be signed by a full authorized representative.
The provision of information or notice considered as valid if:

{a) Other party signed for acceptance the notice/information letter or

{b) This notice/information letter received, on behalf, by local authority for
delivering to other party accepted or

(c) This notice/information is sent to other party by various means to the address
specified in Article 20 which evident of receipt made.

ARTICLE 20: ADDRESS FOR NOTICE DELIVERY

- Party "A":
No. 200, Preah Norodom Blvd, Sangkat Tonle Bassac, Khan Chamkarmon,
Phnom Penh, Kingdom of Cambodia.
Telephone No.: 023-726 128 or 023-726 129
Fax No.: (855) 23-217 320

- Party "B":
House No. 62A, Prash Norodom Blvd, Sangkat CheyChomnach , Khan
Don Penh, Phnom Penh, Cambodia,
Telephone: (855) 12 812 465 and, 016 710 888,
Fax No.; (B55) .....

<

ca the Investment of Rubber and Agro-Indusiry Plantation between MAFF and KHAOU CHULY. oes
Sy

es

FIDH - Cambodia - Land Cleared for Rubber Rights Bulldozed / 67
ARTICLE 21: EFFECT OF THE CONTRACT

This contract shall be taking into effect from the date of. signing the contract.

ARTICLE 22: GOVERNING LAW
This contract shall be governed by the laws and regulations of the Kingdom of Cambodia.

ARTICLE 23: DISPUTES AND RESOLUTION (ARBITRATION)

In case of dispute incurred during the execution of-this contract, the two parties shall
peacefully resolve the dispute with un understandable manner. In the event that the two
parties cannot resolve the dispute within 02 (two) months, the dispute shall be resolved by the
court of the Kingdom of Cambodia. The resolution of the dispute could also be possibly made
through any international arbitration in accordance with the mutual agreement reached.

ARTICLE 24: LANGUAGES

This contract has been made in Phnom Penh with 11 (eleven) copies in the Khmer versions
and 11 (eleven) copies in English versions. Each copy has equal value. In the event of
discrepancy, the Khmer language version will be prevailed.

This contract archived at:

~ Party "A" 02 copies for both versions

- Party "B" 02 copies for both versions

- Ministry of Economy and Finance 02 copies for both versions
* + Council for the Development of Cambodia 02 copies for both versions

- Office of the Council of Ministers 01 copy for both versions

- Ministry of Justice 01 copy for both versions

+ Mundulkiri Provincial Office 01 copy for both versions

Made in Phnom Penh, Day 08. Month ..4.0.., 2008

Party "A" Party "B"
Minister, Director, .
culture, Forestry and Paberipe Khaou Chuly Development Co, Lid 2

agen the Investment of Rubber and Agro-Industry Plantation berween MAFF and KHAOU CHULY DEVELOPMENT Co,Lid 43

68 / Cambodia - Land Cleared for Rubber Rights Bulldozed - FIDH
